Citation Nr: 0029786	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  94-41 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of 
trauma to the right knee, with medial meniscectomy, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Cynthia  A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from June 1960 to June 
1962.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1994 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs Regional 
Office (VARO), which denied an increased evaluation for 
service-connected right knee disorder.


REMAND

In May 2000, the Board rendered a remand decision for further 
evidentiary development to obtain an opinion concerning the 
effect of pain upon the appellant's functional abilities, as 
is required by 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 
8 Vet.App. 202 (1995).

Following the Board remand decision, in June 2000, VARO 
contacted the appellant's attorney by letter and requested a 
current mailing address for the appellant so that the Board's 
requested development could be accomplished.  VARO indicated 
that mail sent to the appellant's post office box address was 
no longer valid, as mail sent to this address had been 
returned as undeliverable by the postal authorities.  
However, the Board observes that the claims folder does not 
contain any evidence of mail sent to the post office box 
address that was subsequently returned to the VA as 
undeliverable.  In fact, the only returned mail associated 
with the claims folder is for a street address in Miami, 
Florida.

The appellant's attorney and the First Union Bank both 
indicated that they were only aware of the post office box 
address for the appellant.  Furthermore, we note that the 
appellant's has consistently requested that the VA mail all 
correspondence to his post office box address:  P.O. Box 
472892, Miami, Florida, 33247-2892.  Also, this was the 
address reported by the appellant on his last contact with 
the VA in March 1999.

In the absence of objective evidence associated with the 
claims folder demonstrating that mail sent to the appellant's 
last known address of record was returned as undeliverable, 
with no forwarding address available, the Board is unable to 
proceed with a disposition of this case, since to proceed may 
adversely effect the due process rights of the appellant.  We 
note that the burden is on the VA to demonstrate that notice 
was sent to the appellant's "latest address of record."  
Ashley v. Derwinski, 2 Vet.App. 307, 311 (1992).
Accordingly, this case is remanded to VARO for the following 
action:

1.  VARO and the VAMC should send all 
correspondence in connection with the 
following development to P.O. Box 472892, 
Miami, Florida, 33247-2892, unless 
otherwise notified by the appellant.  All 
attempts to notify the appellant at this 
address should be documented and 
associated with the claims folder.  Any 
correspondence or materials returned by 
the U.S. postal authorities as 
undeliverable should be associated with 
the claims folder, including the 
envelope.

2.  VARO should contact the appellant at 
his post office box address, and request 
that he provide the names and addresses 
of all health-care providers who have 
treated his right knee disorder since May 
1996.  VARO should obtain all records of 
treatment reported by the appellant, 
after securing the necessary release 
where necessary.

3.  VARO should thereafter afford the 
appellant a VA orthopedic examination by 
a qualified physician to assess the 
current nature and degree of severity of 
the appellant's service-connected right 
knee meniscectomy residuals.  The claims 
folder must be reviewed prior to the 
examination and the examiner must state 
in the report that he/she has reviewed 
the claims folder.  All appropriate tests 
deemed necessary should be conducted and 
all clinical findings should be reported 
in detail.  Specifically, for each knee, 
the examiner must obtain active and 
passive ranges of motion (in degrees), 
state if there is any limitation of 
function and describe it, and state the 
normal range of motion.  Any limitation 
of motion must be confirmed by clinical 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.  The examiner should indicate 
whether or nor there is likely to be 
additional range of motion loss due to 
any of the following (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner should 
indicate whether pain significantly 
limits functional ability during flare-
ups or when the knee joint is used 
repeatedly.  Special attention should be 
given to the presence or absence of pain; 
the examiner should indicate the point at 
which pain occurs and/or prohibits 
further motion.  A complete rationale for 
all opinions expressed must be provided.

4.  After the development requested above 
has been completed, VARO should again 
review the record.  If any benefit sought 
on appeal remains denied, the appellant 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

5.  The appellant has the right to submit 
additional evidence and argument on the 
matter matters that the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	C.P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

